 1

 2

 3

 4

 5

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         Case No. 2:19-mc-00120-TLN-AC
12                Plaintiff,                           ORDER TERMINATING WRIT OF
                                                       CONTINUING GARNISHMENT (BANK,
13                             v.                      STOCKS OR BROKERAGE ACCOUNTS)
14   VALERI MYSIN,                                     Criminal Case No. 2:12-cr-0051-TLN
15               Defendant and Judgment Debtor.
16   CENTRAL PACIFIC BANK,
     (and its Successors and Assignees)
17
                 Garnishee.
18

19          The Court, having reviewed the court files and the United States’ Request to Terminate Writ of
20 Continuing Garnishment (Bank, Stocks or Brokerage Accounts), and finding good cause therefrom,

21 hereby GRANTS the Request. Accordingly, it is ORDERED that the Writ of Garnishment previously

22 issued on July 23, 2019 against Valeri Mysin is hereby TERMINATED pursuant to 28 U.S.C. §

23 3205(c)(10)(B).

24          IT IS SO ORDERED.
25

26 Dated: October 2, 2019
                                                                    Troy L. Nunley
27                                                                  United States District Judge

28
